Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3-5, 11-14, 17-18, 20-30 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Siemon et al (5049855).
Siemon et al (col 1 lines 7-30) shows a gutter guard (able to function as claimed) for filtering water that enters a rain gutter on a building, the gutter guard comprising a lower structure (43) configured to be positioned above a lowest portion of the rain gutter (not yet claimed), the lower structure having a protruding member (at 52), barrier member (fabric…screen…, lines 9-11) positioned above the protruding member (52) and having a plurality of openings (perforations therebetween) through which the water 
	Per claims 11-14, 27-30, Siemon et al further shows a filtration device (able to function as claimed) comprising a barrier member (fabric…screen…, lines 9-11) having a plurality of openings (the perforations for screen/mesh) through which a fluid can penetrate the barrier member, the barrier member having first members (inherently so as the guard is made of screen/mesh, also see figure 3, part 15, multiple threads interwoven and from different direction) that extend along a first direction, and a second members (mesh/screen) that extend along a second direction that is non-parallel to the first direction, and an ion-dispersing material interwoven (line 9) into the barrier member (line 13, copper), the first and second members are the first material, the first material is a non-ion-dispersing material (fabric), the ion-dispersing material is copper or zinc, the first direction is substantially perpendicular to the second direction, an ion-dispersing material that penetrates the barrier member and is located remotely from two opposing edges of the barrier member (figure 6 shows the edges at the back (into the back of the 
	Per claims 17-18, Siemon et al further discloses the ion-dispersing material (copper) is a thread that is embroidered onto the barrier member such that a first portion of the thread is above the barrier member and a second portion of the thread is below the barrier member (per wire woven..; line 9), the barrier is a mesh.
	Per claims 20-26, Siemon et al further shows a filtration device (able function as claimed) comprising a barrier member (fabric…screen; col 1 lines 8-13) having a plurality of openings through which a fluid can penetrate the barrier member, the barrier member having first members that extend along a first direction, and second members that extend along a second direction that is non-parallel to the first direction (fabric….screen), an ion-dispersing material (copper) embroidered (line 9 col 1) through the barrier member, the first and second members are the first material, the first material is a non-ion-dispersing material, the first and second direction are substantially perpendicular, the first and second members are non-ion-dispersing material, the ion-dispersing material (copper) is a thread (wire woven…; col 1 line 9) that is embroidered onto the barrier member such that a first portion of the thread is above the barrier member and a second portion of the thread is below the barrier member, the member is a single layer mesh (see also figures 3, 6-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-18, 27, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krill (7352284).
Krill (figures 1-1d, 5a-5i, 6a-6e) shows a filtration device comprising a barrier (10, 12s) having a plurality of openings through which a fluid can penetrate the barrier member, the member having a first members that extend along a first direction, and second members that extend along a second direction that is non-parallel to the first direction, an electrical conducting material (16, 18, figures 1a, 5e, 5c, 5i, 6a) that penetrates the barrier member and is located remotely from two opposing edges of the barrier member, the electrical conducting material is a staple (see figure 5a, 5e, 5i, 6a) having a first portion above the barrier member and a second portion below the barrier member, the material is a clip (inherently functioning as a clip connecting and fastening parts together) having a first portion above the barrier member and a second portion below the barrier member, the material being a thread that is embroidered onto the barrier member such that a first portion of the thread is above the barrier member and a second portion being below the barrier member, the barrier member being a mesh, wherein the first members are a first material and the second members are the first material, the first direction is substantially perpendicular to the second direction, the barrier member is a single layer mesh.
Krill does not show the material being an ion-dispersing material.


Krill as modified further shows the material being an ion-dispersing material.

Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive.
With respect to the rejections based on Siemon, the reference as set forth above shows the claimed limitations including “ a lower structure configured to be positioned above a lowest portion of the rain gutter, the lower structure having a protruding member”.  The reference shows lower structure (43) configured to be positioned above a lowest portion of the rain gutter (not yet claimed), the lower structure having a protruding member (at 52).  Also, “the rain gutter” is not yet a claimed structure and is treated as a subcombination with the “gutter guard”.  Furthermore, the reference also shows the material/sensing wire being “located remotely from two opposing edges of the barrier member” as set forth above. 
The reference also shows the material is embroidered onto the barrier member as shown in figure 6.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different filtering/sensing device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

06/07/217/6/2021